In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00181-CR

HARRY C. WASHINGTON, Appellant            §    On Appeal from the 297th District Court

                                          §    of Tarrant County (1501212R)

V.                                        §    May 23, 2019

                                          §    Opinion by Justice Gabriel

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in two of the trial court’s three judgments but that there was no reversible

error in the remaining judgment. We modify the trial court’s judgments regarding

counts one and two in cause number 1501212R to reflect that the sentences are to run

concurrently to each other and we affirm these judgments as modified. We affirm the

trial court’s judgment regarding count five in cause number 1501212R.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel